Title: To Thomas Jefferson from William Bache, 19 June 1802
From: Bache, William
To: Jefferson, Thomas


            Dear Sir.Franklin June 19th. 1802.
            As you requested me to be silent respecting New Orleans until the affair was in train, I have scrupulously kept the council, and should not now obtrude the remembrance of it upon you but for circumstances of some moment to me. By the last post my Brother informed me that my sister Harwood and family intended me a visit this summer, and would shortly make preparations for that purpose. Now if it will be necessary for me to leave Albemarle as soon as you stated, I think it will be but right to prevent an expensive Journey, which may end only in dissappointment to them. This cannot be so well done as by stating to them my intention & views, & indeed I owe this intelligence to my family, as soon as it can be communicated with propriety, as they may with justice be offended at my silence of a circumstance so nearly allied to my future destiny. Without permission from you, however, I do not feel my self at liberty to inform them. with sentiments of the higest respect I am yours.
            William Bache
           